Exhibit 10.3
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”), is entered into as of the 25th day of
September, 2002, by and among Quepasa.com Inc., a Nevada corporation, (the
“Company”) and David Hansen (“Hansen”).
 
WHEREAS, the Company desires to employ Hansen as provided herein; and,
 
WHEREAS, Hansen desires to accept such employment,
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.    Employment.    The Company hereby employs Hansen and Hansen hereby accepts
employment with the Company as its Chief Technical Officer upon the terms and
conditions hereinafter set forth.
 
2.    Duties.    Hansen will serve the Company as its Chief Technical Officer,
and will faithfully and diligently perform the services and functions relating
to such office and position or otherwise reasonably incident to such office and
position, provided that all such services and functions will be reasonable and
within Hansen’s areas of expertise. Hansen will, during the term of this
Agreement (or any extension thereof), devote his time, attention and skills and
best efforts to the promotion of the business of the Company.
 
3.    Term.    This Agreement and Hansen’s employment under this agreement shall
be effective as of the 25th day of September, 2002, (the “Effective Date”) and
shall continue for a term of two years (“Initial Term”) unless terminated
earlier in accordance with this Agreement. The term of this Agreement may be
extended by agreement of the Company and Hansen.





--------------------------------------------------------------------------------

 
4.    Compensation.    As compensation for the services rendered to the Company
under this Agreement commencing on the effective date hereof, Hansen will be
paid a base salary of Sixty Thousand Dollars ($60,000) per year payable in
accordance with the then current payroll policies of the Company or as otherwise
agreed to by the parties (the “Salary”). At any time and from time to time, the
Salary may be increased if so determined by the board of directors of the
Company after a review of Hansen’s performance of his duties hereunder.
 
5.    Stock ownership.    The Company agrees to issue 800,000 shares of it’s
common stock to Hansen. Such shares will be subject to standard lockup
provisions as required by company policy and corporate securities laws.
 
6.    Termination.    This agreement will terminate upon the occurrence of any
of the following events:
 

 
a.
 
The death of Hansen;

 

 
b.
 
The “Total Disability” of Hansen;

 

 
c.
 
Written notice to Hansen from the Company of termination for “Cause”.

 
7.    Benefits.    Hansen shall be entitled to receive benefits, including
health insurance, life insurance, automobile allowance, vacation time, etc,
which may be offered to other Company executives, if such offerings shall be
made available.
 
The parties agree to use their best efforts to obtain full-coverage health
insurance, on mutually acceptable terms, at the first date practicable
subsequent to the consummation of this contract.
 
8.    Non-competition and confidentiality.    Hansen agrees that during the term
of this Agreement, Hansen agrees to comply with the then current non-competition
and confidentiality policies of the Company.
 
9.    Waiver of Breach.    The waiver by any party hereto of a breach of any
provision of this Agreement will not operate or be construed as a waiver of any
subsequent breach by any party.





--------------------------------------------------------------------------------

 
10.    Notices.    Any notices, consents, demands, request, approvals and other
communications to be given under this Agreement by either party to the other
will be deemed to have been duly given if given in writing and personally
delivered, faxed or if sent by mail, registered or certified, postage prepaid
with return receipt requested, as follows:
 
If to the Company:
At the then-current address of the principal office of the Company.
 
If to Hansen:
At the then-current residence address of Hansen.
 
Notices delivered personally will be deemed communicated as of actual receipt,
notices by fax shall be deemed delivered when such notices are faxed to
recipient’s fax number and notices by mail shall be deemed delivered when
mailed.
 
11.    Entire Agreement.    This Agreement and the agreements contemplated
hereby constitute the entire agreement of the parties regarding the subject
matter hereof, and supersede all prior agreements and understanding, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof.
 
12.    Severability.    If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
this Agreement, such provision will be fully severable and this Agreement will
be construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof will remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision, there will be added
automatically, as part of this Agreement, a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.
 
13.    Governing Law.    To the extent permitted by applicable law, this
Agreement and the rights and obligations of the parties will be governed by and
construed and enforced exclusively in accordance with the laws of the State of
Arizona and the State of Arizona shall have exclusive jurisdiction regarding any
legal actions relating to this Agreement.
 
14.    Captions.    The captions in this Agreement are for convenience of
reference only and will not limit or otherwise affect any of the terms or
provisions hereof.





--------------------------------------------------------------------------------

 
15.    Gender and Number.    When the context requires, the gender of all words
used herein will include the masculine, feminine and neuter, and the number of
all words will include the singular and plural.
 
16.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which will
constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
THE COMPANY:
QUEPASA.COM Inc.,
a Nevada corporation
By:
 
/s/    Jim Dixon

--------------------------------------------------------------------------------

   
Jim Dixon, Vice President
Hansen:
   
/s/    David Hansen                            25 Sept 2002

--------------------------------------------------------------------------------

   
David Hansen

